Case 2:20-cv-02291-DOC-KES Document 342-1 Filed 07/15/21 Page 1 of 3 Page ID
                                 #:8931




                           EXHIBIT A
      Case 2:20-cv-02291-DOC-KES Document 342-1 Filed 07/15/21 Page 2 of 3 Page ID
                                       #:8932

                                                                                             COVID‐19 Homelessness Roadmap
                                                                                                    Quarterly Report
                                                                                               Quarter Ending June 30, 2021
                                                                                                                                                              Individuals Served since Open & Occupiable
                                                                                                                                                                                   Total PEH Served Other PEH (Not
                                                                                                          Open &                    PEH** within PEH 65 Years or   PEH Other                                        Total PEH Served
                                                                                                                      Beds Open                                                         per the      Prioritized in
No.   CD          Project Type (1)                Address / Location            Beds* (3)    Status      Occupiable                   500 ft (5)      Older      Vulnerable (6)                                          to Date
                                                                                                                      to Date (3)                                                     Agreement      Agreement)
                                                                                                          Date (4)                  (Individuals) (Individuals)   (Individuals)                                       (Individuals)
                                                                                                                                                                                     (Individuals)   (Individuals)
                 Rapid Rehousing /
1     All                                           Scattered Sites               2000      In Process                 944 (7)          42             190             673             905               82               987
                  Shared Housing
                                                          Solaire Hotel
2     1           Project Homekey                                                  91         Open        1/1/2021        80             4              23             71               98                2               100
                                                           1710 7th St
3     1     Permanent Supportive Housing              1255 S Elden Ave.            93         Open        2/3/2021        15             0              0               0               0                15               15
                                              Echo Park Community Center
4     1           Interim Housing                                                  27         Open        4/1/2021        27            24              9              48               81               59               140
                                                         303 Patton St.
5     2             A Bridge Home                     13160 Raymer St.             85         Open       7/16/2020        58            21              10             80              111              104               215
6     2             A Bridge Home                   7700 Van Nuys Blvd.           100         Open       8/17/2020        68            18              23             81              122              107               229
7     2        Interim Housing (Pallet)            11471 Chandler Blvd.            75         Open        2/1/2021        39            3               0              41               44               31                75
                                              6099 Laurel Canyon Blvd. aka
8     2        Interim Housing (Pallet)                                           200         Open       4/13/2021       103            70              3              18               91               11               102
                                                        Alexandria Park
9     2        Interim Housing (Pallet)               12600 Saticoy St.           150       In Process
                                                       Howard Johnson
10    3           Project Homekey                                                  75         Open        1/1/2021        74             2              36             70              108                1               109
                                                     7432 Reseda Blvd.
                                                    Super 8 Canoga Park
11    3           Project Homekey                                                  46         Open        1/1/2021        52             2              12             55               69                3               72
                                                   7631 Topanga Canyon
12    3              Safe Parking                     7128 Jordan Ave.             25          Open      3/22/2021        25            0               1              0                1                14               15
13    3        Interim Housing (Pallet)              19040 Vanowen St.            101          Open      6/10/2021        52            13              2              33               48               10               58
14    3        Interim Housing (Pallet)    6073 N Reseda Blvd. aka Topham         148       In Process
                                                     3428 Riverside Dr.
15    4            A Bridge Home                                                  100         Open       7/28/2020        75             8              8              65               81               84               165
                                              (formerly 3210 Riverside Dr.)
                                                       Pan Pacific Park
16    4           Interim Housing                                                  73         Open        4/1/2021        73             1              12             69               82               27               109
                                                     7600 Beverly Blvd.
17    4           Interim Housing                1701 Camino Palmero St.           25          Open      4/16/2021        25             0              0               2               2                38               40
18    4             Safe Parking                      15380 Oxnard St.             14       In Process
19    5            A Bridge Home                     1479 S. La Cienega            54          Open      6/22/2020        30             2              0               1               3                70               73
20    5     Permanent Supportive Housing              8866 W Pico Blvd.            48          Open       8/7/2020        12             0              8               0               8                4                12
21    5           Interim Housing                    7253 Melrose Ave.             60       In Process
                                            Coalition to Abolish Slavery and
22    5           Interim Housing          Human Trafficking (CAST) Shelter ‐      19       In Process
                                                       Address Witheld
23    6           A Bridge Home                        14333 Aetna St.             70         Open       8/10/2020        46             4              18             55               77               78               155
24    6     Permanent Supportive Housing           11050 W. Arminta St.           110         Open       2/23/2021        44             0              0              1                0                46                46
                                                       Econo Motor Inn
25    6           Project Homekey                                                  59         Open       3/17/2021        59            24              8              41               73               15               88
                                                  8647 N. Sepulveda Blvd.
26    6           Interim Housing                 6909 N Sepulveda Blvd.          146         Open       4/13/2021       146             3              5              35               43               26               69
                                                           Woodman
27    6           Project Homekey                                                 148       In Process
                                                   9120 Woodman Ave.
                                                         Panorama Inn
28    6           Project Homekey                                                  74       In Process
                                                   8209 Sepulveda Blvd.
                                               Greater Missionary Church
29    7           Interim Housing                                                  57         Open        4/1/2021        57            14              8              17               39              115               154
                                                      11067 Norris Ave.
                                                     The Good Nite Inn
30    7           Project Homekey                                                  87       In Process
                                                    12835 Encinitas Ave.
                                             Home At Last Women’s Shelter
31    8           Interim Housing                                                  30         Open        4/1/2021        30             0              2               9               11               30               41
                                                   8311 S. Western Ave.
                                                    Bryant Temple AME
32    8           Interim Housing                                                  20         Open        4/1/2021        20             1              5              15               21               49               70
                                                   2514 W. Vernon Ave.
                                                            EC Motel
33    8           Project Homekey                                                  31         Open       4/13/2021        30             0              1               8               9                18               27
                                                     3501 Western Ave.
34     8          Interim Housing           5615 ‐ 5749 South Western Ave.         7          Open       4/16/2021         7             0              0              0                0                0                0
35    14          Interim Housing                       543 Crocker St.            20         Open       4/16/2021        20             0              0              0                0                0                0
36     9            Safe Parking                     1501 S Figueroa St.           30         Open       11/2/2020        30             1              5              10               16               36               52
37     9            Safe Parking                     4301 S Central Ave.           10         Open        3/8/2021        10             0              3              5                8                13               21
38     9    Permanent Supportive Housing                1036 E 35th St.            74         Open       3/31/2021         6             0              0              0                0                3                3
                                               Home At Last Men's Shelter
39    9           Interim Housing                                                  20         Open        4/1/2021        20             1              2               5               8                35               43
                                                   5171 S. Vermont Ave.
40    9           Interim Housing                    3123 S. Grand Ave.            20          Open      4/16/2021       20              0              0               0               0                1                1
41    9            A Bridge Home                      4601 Figueroa St.            30          Open      4/16/2021       30              0              0               1               1                28               29
42    9           Interim Housing                     8501 S. Broadway            150          Open      4/16/2021       150             0              1               4               5                17               22
43    8           Interim Housing               8501 1/2 S. Vermont Ave.           25          Open      4/16/2021       25              0              0               0               0                3                3
44    9     Permanent Supportive Housing            5215 S. Figueroa St.           40       In Process
                                                   King Solomon Village
45    9           Project Homekey                                                 122       In Process
                                                1300‐1332 W Slauson Ave.
                                                   1818 S Manhattan Pl.
46    10           A Bridge Home                                                   15         Open       9/21/2020        12             3              4               7               14               11               25
                                            (formerly 1819 S. Western Ave.)
47    10    Permanent Supportive Housing          4018 S Buckingham Rd.           103         Open       11/23/2020       51            0               30             5                35               3                38
48    10          A Bridge Home                       625 La Fayette Pl.           70         Open        3/1/2021        56            38              6              34               78               19               97
                                                             Best Inn
49    10          Project Homekey                                                  23         Open       3/23/2021        21             4              1              17               22                4               26
                                                    4701 W Adams Blvd.
50    10    Permanent Supportive Housing        3317 W. Washington Blvd.           17       In Process
51    11           Safe Parking                        11339 Iowa Ave.             10          Open      10/1/2020        25             1              8              13               22               34               56
52    11           Safe Parking                       9100 Lincoln Blvd.           20          Open      10/6/2020        25             0              10             9                19               25               44
                                                          Super 8 LAX
53    11          Project Homekey                                                  44         Open        5/5/2021        28             4              6              20               30                6               36
                                                       9250 Airport Dr.
                                                          Ramada Inn
54    11          Project Homekey                                                  33       In Process
                                                  3130 Washington Blvd.
                                                           Travelodge
55    12          Project Homekey                                                  76         Open       3/15/2021        46            14              7              41               62                5               67
                                                   21603 Devonshire St.
                                             Metrolink Station ‐ Northridge
56    12            Safe Parking                                                   20         Open        4/7/2021        20             0              3               1               4                12               16
                                                      8775 Wilbur Ave.
57    12          Interim Housing                   18140 Parthenia St.           107       In Process
58    13    Permanent Supportive Housing            252 S. Rampart Blvd.           23          Open      11/9/2020        22             0              0              15               15                6               22
                                                 Cahuenga Branch Library
59    13            Safe Parking                                                   10         Open       3/15/2021        10             0              2               0               2                12               14
                                                 4591 Santa Monica Blvd.
                                                            The NEST
60    13          Project Homekey                                                  41         Open       3/22/2021        38            15              1              39               55               18               73
                                                      253 S. Hoover St.
                                             Shatto Park Recreation Center
61    13          Interim Housing                                                  48         Open        4/1/2021        48            17              6              17               40               26               66
                                                        3191 W. 4th St.
62    13           Interim Housing                 5941 Hollywood Blvd.            30          Open      4/15/2021        30            1               1              14               16               30                46
63     9           Interim Housing                  5100 S. Central Ave.           25          Open       4/1/2021        25            1               0              1                2                2                 4
64    13             Safe Sleeping                  317 N Madison Ave.             90          Open      4/16/2021        90            11              5              26               42              107               149
65    13       Interim Housing (Pallet)             1455 N. Alvarado St.           74          Open       6/8/2021        38            7               2              10               19               27                46
66    13           Interim Housing                        1214 Lodi Pl.            64       In Process   11/15/2021
67    13       Interim Housing (Pallet)                 2301 W. 3rd St.           109       In Process
68    14            A Bridge Home                       310 N. Main St.            99          Open      8/18/2020        68            26              19             97              142               81               223
                                                       Weingart Center
69    14          Interim Housing                                                  60         Open        2/1/2021        60             3              7              15               25               32
                                                    566 S. San Pedro St.                                                                                                                                                  57
                                                       Scattered Sites ‐
70    14          Rapid Rehousing                                                  60         Open        3/1/2021        60             1              8              22               31               29               60
                                                 SRO Housing Corporation
                                                       Weingart Center
71    14          Interim Housing                                                  49         Open        4/1/2021        49            15              23             56               94              149               243
                                                    566 S. San Pedro St.
                                                            Titta's Inn
72    14          Project Homekey                                                  49         Open        4/6/2021        41             6              3              23               32               15               47
                                                    5333 Huntington Dr.
                                                      Super 8 Alhambra
73    14          Project Homekey                                                  52         Open        4/7/2021        43             8              7              18               33               18               51
                                                   5350 S Huntington Dr.
74    14          Interim Housing                     1060 N Vignes St.           232         Open       4/12/2021       103            24              5              47               76               42               118
       Case 2:20-cv-02291-DOC-KES Document 342-1 Filed 07/15/21 Page 3 of 3 Page ID
                                        #:8933

                                                                                                              COVID‐19 Homelessness Roadmap
                                                                                                                     Quarterly Report
                                                                                                                Quarter Ending June 30, 2021
                                                                                                                                                                                           Individuals Served since Open & Occupiable
                                                                                                                                                                                                                Total PEH Served Other PEH (Not
                                                                                                                             Open &                           PEH** within PEH 65 Years or   PEH Other                                           Total PEH Served
                                                                                                                                             Beds Open                                                               per the      Prioritized in
 No.    CD              Project Type (1)                    Address / Location              Beds* (3)         Status        Occupiable                          500 ft (5)      Older      Vulnerable (6)                                             to Date
                                                                                                                                             to Date (3)                                                           Agreement      Agreement)
                                                                                                                             Date (4)                         (Individuals) (Individuals)   (Individuals)                                          (Individuals)
                                                                                                                                                                                                                  (Individuals)   (Individuals)
 75     13                Safe Parking                        1033 Cole Ave.                   10              Open         4/16/2021            10                 1               1                 0                 2               5                7
 76     14              Interim Housing                         El Puente                      45           In Process
 77     14          Interim Housing (Pallet)              Arroyo Drive at Ave 60              224           In Process
 78     14          Interim Housing (Pallet)                7570 Figueroa St.                  93           In Process
 79     15               A Bridge Home                    515 N. Beacon St. (3)                38              Open          7/7/2020           75                 13               17                73                103                 88         191
 80     15               A Bridge Home                      828 Eubank Ave.                   100              Open          7/7/2020           100                6                29                59                 94                116         210
 81     15                Safe Parking                   19610 S. Hamilton Ave.                25              Open         2/15/2021           25                 0                0                 1                  1                  18          19
 82     15                Safe Parking                      711 S. Beacon St.                  30              Open          3/1/2021           30                 0                2                 14                 16                 16          32
 83     15          Interim Housing (Pallet)               1221 S. Figueroa Pl.                80              Open         6/14/2021           75                 12               0                 4                  16                 9           25
                                                               Travelodge
 84     15             Project Homekey                                                         40           In Process
                                                         18600 Normandie Ave.
 85     All            Project Roomkey                     Sportsmen's Lodge                  165              Open         11/1/2020           148                 29              36                282               347                 12        359
 86     All            Project Roomkey                           Mayfair                      294              Open         11/1/2020           294                 62              88                409               559                 33        592
 87     All            Project Roomkey                          LA Grand                      483              Open         11/1/2020           415                284             128                663               1075                77        1152
 88     All            Project Roomkey                  Vagabond Inn San Pedro                 72              Open         4/15/2021           69                  0               9                 126               135                 2         137
 89     All            Project Roomkey                            Airtel                      223              Open         4/15/2021           213                 64              21                277               362                 23        385
 90     All            Project Roomkey                        Shelter Hotel                    48              Open         4/16/2021           46                  27              3                  30                60                 2          62
 91     All            Project Roomkey                           H Hotel                       49              Open         4/16/2021           46                  14              4                  31                49                 14         63
 92     All            Project Roomkey                    America's Best Value                 61              Open         4/16/2021           55                  15              6                  40                61                 3          64
 93     All            Project Roomkey                 Best Western Dragon's Gate              52              Open         4/16/2021           49                  37              3                  21                61                 10         71
 94     All            Project Roomkey                        Royal Pagoda                     35              Open         5/17/2021           33                  10              3                  28                41                 2          43
 95     All            Project Roomkey                      Highland Gardens                   70           In Process
                                                                                                                            Other Beds (2)
               Permanent Supportive Housing ‐
 96      1                                                 1532 W. Cambria St.                 57             Open          10/9/2020            56                 0               1                  0                 1                  56         56
              In Existing Agreement with County
                        A Bridge Home ‐
 97      3                                                  7621 Canoga Ave.                   81             Open           2/1/2021            47                 9               9                 31                 49                 29         78
              In Existing Agreement with County
               Permanent Supportive Housing ‐
 98      4                                                1119 N. McCadden Pl.                 26             Open           4/7/2021            26                                      Data will be available in the next quarterly report.
              In Existing Agreement with County
                        A Bridge Home ‐
 99      4                                                  3061 Riverside Dr.                 80             Open          4/16/2021            80                 0               0                  5                 5                  70         75
              In Existing Agreement with County
                        A Bridge Home ‐                       Sylmar Armory
 100     7                                                                                     85             Open           8/3/2020            44                 6               9                 42                 57                 36         93
              In Existing Agreement with County              12860 Arroyo St.
               Permanent Supportive Housing ‐
 101     7                                                13574 W. Foothill Blvd.              48             Open          3/31/2021            37                 0               8                 26                 34                     5      39
              In Existing Agreement with County
               Permanent Supportive Housing ‐
 102     8                                                 5501 S. Western Ave.                33             Open          3/31/2021            33                                      Data will be available in the next quarterly report.
              In Existing Agreement with County
               Permanent Supportive Housing ‐
 103     9                                                   6901 S. Main St.                  50             Open          11/17/2020           34                 0               2                 14                 16                 72         88
              In Existing Agreement with County
               Permanent Supportive Housing ‐
 104     9                                                 4050 S. Figueroa St.                57             Open          4/15/2021            57                 1               1                  4                 6                      3       9
              In Existing Agreement with County
                        A Bridge Home ‐
 105    14                                                   1426 Paloma St.                  120             Open          12/21/2020           78                19               7                 32                 58                 37         95
              In Existing Agreement with County
               Permanent Supportive Housing ‐
 106    14                                                    649 S. Wall St.                  55             Open          2/26/2021            18                 2               0                  6                 8                      2      10
              In Existing Agreement with County
                        A Bridge Home ‐
 107    15                                                 515 N. Beacon St. (3)               62             Open           7/7/2020            75                13               17                73                103                 88         191
              In Existing Agreement with County
                                                                                   Total:    9,633                                             5,779             1,081             963              4,351              6,394              2,716      9,110

(1) The type of homeless intervention. Tiny Home Villages (or Pallet shelters) are listed as interim housing interventions.
(2) Interventions in existing agreements with the County of Los Angeles prior to June 16, 2020. Per the agreement, only 700 beds from existing agreements may be counted toward the Homelessness Roadmap.
(3) Total beds opened as of the Quarter ending date. Per Los Angeles County Department of Public Health COVID‐19 restrictions, not all beds may be occupied in interim housing facilities.
(4) LAHSA provides the data for the number of PEH in the target population served. The target population for this effort includes:
        a. People experiencing homelessness and living in the City within 500 feet of freeway overpasses, underpasses and ramps;
        b. People experiencing homelessness within the City who are 65 years of age or older; and
        c. Other vulnerable people experiencing homelessness within the City of Los Angeles.
(5) The geographic location of encampments for "PEH within 500 ft" may be adjusted by LAHSA between quarterly report, resulting in data variations.
(6) The criteria for "PEH Other Vulnerable" are persons with preexisting medical conditions and vulnerable to COVID‐19.
(7) Rapid Rehousing / Shared Housing "Beds Open to Date" is reported by number of households, not individuals, that were provided a placement.

* Beds include all homeless Interventions in development: interim beds/units, safe parking, and permanent supportive housing units.
** PEH: People Experiencing Homelessness
